MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Nov 30 2020, 10:56 am

court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Cynthia M. Carter                                       Curtis T. Hill, Jr.
Law Office of Cynthia M. Carter, LLC                    Attorney General of Indiana
Indianapolis, Indiana
                                                        Justin F. Roebel
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Eric Benson Skeens,                                     November 30, 2020
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        20A-PC-686
        v.                                              Appeal from the Huntington
                                                        Circuit Court
State of Indiana,                                       The Honorable Davin G. Smith,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        35C01-1101-PC-4



Weissmann, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-PC-686 | November 30, 2020                 Page 1 of 15
[1]   Convicted of five felony counts of child molestation and now serving ninety

      years in prison, Eric Skeens appeals the denial of his petition for post-conviction

      relief because he believes he received ineffective assistance of counsel. His

      claims boil down to reconsideration of legal strategies as well as

      unsubstantiated conjecture concerning the possible existence of pornography he

      failed to obtain in time for trial. Skeens’s arguments are unavailing, and we

      therefore affirm the trial court’s order denying relief.


                                                    Facts
[2]   A jury convicted Skeens of five felony counts of child molestation involving his

      stepdaughter, K.W., who was seven and eight years old at the time of the

      crime. The trial court subsequently sentenced Skeens to an aggregate sentence

      of 187 years, but this Court deemed his sentence inappropriate and reduced the

      sentence to ninety years.


[3]   Skeens filed a petition for post-conviction relief, raising a myriad of ineffective

      assistance of counsel claims. Finding none of Skeens’s allegations meritorious,

      the trial court denied Skeens’s post-conviction petition. We find no fault with

      that decision.


                                   Discussion and Decision
[4]   The applicable standards for post-conviction relief are well-established:


              Post-conviction proceedings are civil proceedings in which a
              defendant may present limited collateral challenges to a
              conviction and sentence. Ind. Post-Conviction Rule 1(1)(b);

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-686 | November 30, 2020   Page 2 of 15
              Wilkes v. State, 984 N.E.2d 1236, 1240 (Ind. 2013). The scope of
              potential relief is limited to issues unknown at trial or unavailable
              on direct appeal. Ward v. State, 969 N.E.2d 46, 51 (Ind. 2012).
              “Issues available on direct appeal but not raised are waived,
              while issues litigated adversely to the defendant are res judicata.”
Id. The defendant bears the burden of establishing his claims by a
              preponderance of the evidence. P.-C.R. 1(5). When, as here, the
              defendant appeals from a negative judgment denying post-
              conviction relief, he “must establish that the evidence, as a
              whole, unmistakably and unerringly points to a conclusion
              contrary to the post-conviction court's decision.” Ben-Yisrayl v.
              State, 738 N.E.2d 253, 258 (Ind. 2000). When a defendant fails to
              meet this “rigorous standard of review,” we will affirm the post-
              conviction court's denial of relief. DeWitt v. State, 755 N.E.2d
167, 169–70 (Ind. 2001).


      Gibson v. State, 133 N.E.3d 673, 681 (Ind. 2019). Most free-standing claims of

      error are not available in a postconviction proceeding because those claims

      should have been presented in prior proceedings. However, because ineffective

      assistance of counsel claims are properly presented in a postconviction

      proceeding, a defendant may use a potential legal mistake to bolster his claim

      that his attorneys failed to effectively represent him. Timberlake v. State, 753
N.E.2d 591, 597-98. (Ind. 2001).


[5]   Skeens initially argues that a legal error occurred when he suffered a Brady

      violation. A Brady violation occurs when the prosecution withholds material

      evidence favorable to the defense. Brady v. Maryland, 373 U.S. 83 (1963); Minick

      v. State, 698 N.E.2d 745 (Ind. 1998). We are unconvinced Skeens had a viable

      Brady claim. Assuming he did, the claim was waived because it was not raised

      at trial or in his direct appeal. See Timberlake, 753 N.E.2d at 597. We consider
      Court of Appeals of Indiana | Memorandum Decision 20A-PC-686 | November 30, 2020   Page 3 of 15
      Skeens’s Brady claim under his ineffective assistance of trial counsel claim

      instead.


[6]   To prove ineffective assistance of counsel, Skeens must show: “(1) that his

      counsel’s performance fell short of prevailing professional norms, and (2) that

      counsel’s deficient performance prejudiced his defense.” Gibson, 133 N.E.3d at

      682 (citing Strickland v. Washington, 466 U.S. 668, 683 (1984)) (emphasis in

      original). The Gibson court stated:


              A showing of deficient performance under the first of these two
              prongs requires proof that legal representation lacked “an
              objective standard of reasonableness,” effectively depriving the
              defendant of his Sixth Amendment right to counsel. Overstreet v.
              State, 877 N.E.2d 144, 152 (Ind. 2007) (citing Strickland). To
              demonstrate prejudice, the defendant must show a reasonable
              probability that, but for counsel’s errors, the proceedings below
              would have resulted in a different outcome. Wilkes, 984 N.E.2d
              at 1240-41 (citing Strickland).
Id. (emphases in original). There is a strong presumption that counsel acted

      reasonably, and counsel’s discretion in making strategic decisions receives

      deferential review. Id. Counsel’s “isolated mistakes, poor strategy, inexperience,

      and instances of bad judgment do not necessarily render representation

      ineffective.” Id. (quoting Stevens v. State, 770 N.E.2d 739, 746 (Ind. 2002)).


                                             I. Trial Counsel
[7]   Skeens argues that his trial counsel was ineffective for: (1) failing to preserve

      issues related to Mother’s computers; (2) failing to obtain police disciplinary


      Court of Appeals of Indiana | Memorandum Decision 20A-PC-686 | November 30, 2020   Page 4 of 15
      records; (3) failing to lodge a vigorous defense, which should have included

      exculpatory witnesses and cross-examination of K.W.; (4) failing to properly

      prepare for and object to expert witness testimony; and (5) bolstering the

      prosecution’s argument in closing.


                                     A. Mother’s Computers
[8]   First, Skeens argues that trial counsel was ineffective for failing to preserve a

      Brady claim.1 Skeens alleges the State elicited false testimony that prevented him

      from accessing Mother’s computers, which he believes might have contained

      pornography. According to Skeens, this information might have convinced the

      jury that K.W. created a false molestation narrative using information gained

      from the graphic sexual display. This argument has no traction because: (1) the

      record does not show the State knew the contents of Mother’s computers and

      then knowingly withheld that information from Skeens; (2) Skeens presented no

      evidence that Mother’s computer contained pornography or that if it did, K.W.

      saw the images; and (3) even if K.W. had observed pornography on Mother’s

      computers, Skeens has not explained how K.W. could have used pornography

      alone to testify to her personal experience of sex acts.




      1
        Skeens also gestures toward a claim of prosecutorial misconduct. We will not address this claim because he
      did not make a cogent argument with citation to relevant authorities. See Ind. Appellate Rule 46(A)(8)(a)
      (requiring appellant to support contentions in brief with cogent argument and citations to supporting
      authority).

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-686 | November 30, 2020                Page 5 of 15
[9]    Brady holds that “the suppression by the prosecution of evidence favorable to an

       accused upon request violates due process where the evidence is material either

       to guilt or to punishment, irrespective of the good faith or bad faith of the

       prosecution.” 373 U.S. at 87. “To prevail on a Brady claim, a defendant must

       establish: (1) that the prosecution suppressed evidence; (2) that the evidence was

       favorable to the defense; and (3) that the evidence was material to an issue at

       trial.” Minick, 698 N.E.2d at 755 (Ind. 1998).


[10]   Skeens’s Brady claim centers on K.W.’s assertion she watched pornography on

       a computer located in Huntington. At a pretrial hearing, Officer Hunnicutt

       wrongly claimed K.W. only saw pornography in a different county. At the PCR

       hearing, the officer admitted this testimony was wrong. PCR Tr. Vol. III p. 151-

       53. The trial court relied at least in part on Officer Hunnicutt’s misstatement of

       the evidence to deny Skeens’s pre-trial motion to access Mother’s computers,

       which were in Huntington. Direct Appeal Appellant’s App. Vol. I p. 99.

       Skeens believes Mother’s computers would have shown that Mother, not

       Skeens, was the source of K.W.’s knowledge of adult sex acts. He also argues

       that the State purposefully presented false testimony with the intent to prevent

       him from accessing this exculpatory evidence.


[11]   Skeens offers no evidence that the State ever possessed or searched Mother’s

       computers. PCR Tr. Vol. III p. 146, 212. Nor is there anything in the record,

       other than Skeens’s conjecture, to indicate Mother’s computers contained

       pornography. Appealed Order p. 21-23.



       Court of Appeals of Indiana | Memorandum Decision 20A-PC-686 | November 30, 2020   Page 6 of 15
[12]   Even if trial counsel should have addressed the possibility of pornography,

       Skeens cannot show prejudice. If the record had contained evidence that

       Mother’s computers contained sexual images, Skeens still would have had to

       prove K.W. saw those graphic sexual images. And even if he jumped that

       evidentiary hurdle, he would have faced the formidable task of convincing the

       jury that pornography was the sole source of the young child’s testimony that

       Skeens’s penis felt “smooth,” it “hurt” when Skeens penetrated her, and her

       vagina “burned” afterwards. Direct Appeal Tr. Vol. III p. 22, 24, 37. Skeens

       offers no basis other than speculation that Mother’s computer possessed

       exculpatory evidence which had been suppressed by the State. Therefore, the

       post-conviction court did not err by finding trial counsel was not ineffective on

       this basis.


                                B. Police Disciplinary Records
[13]   Second, Skeens argues that trial counsel should have obtained disciplinary

       records for Officer Hunnicutt, who was disciplined for viewing pornography at

       work at the time of Skeens’s trial.2 Skeens argues Hunnicutt’s disciplinary

       history is relevant because K.W. testified Skeens showed her pornography.

       However, Skeens fails to establish any connection between his charges and

       Officer Hunnicutt’s discipline other than they both involved pornography. PCR

       Tr. Vol. III p. 15. Moreover, if trial counsel had obtained this information, it is




       2
         Skeens also seems to argue that trial counsel should have obtained the disciplinary record of a second
       investigating officer. This argument is so vague and non-cogent, we are unable to address it.

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-686 | November 30, 2020                  Page 7 of 15
       unclear what he would have done with it. Neither party called Officer

       Hunnicutt as a witness at Skeens’s trial, and he does not challenge that

       omission.


[14]   Failing to obtain Officer Hunnicutt’s disciplinary record was not objectively

       unreasonable. Therefore, the post-conviction court did not err in finding that

       trial counsel was not ineffective on this basis.


                                       C. Vigorous Defense
[15]   Third, Skeens argues that trial counsel was ineffective for failing to cross-

       examine K.W. and failing to present exculpatory witnesses. Skeens argues that

       trial counsel should have asked K.W. about the unusual markings on his penis.

       Appellant’s App. Vol. II p. 120. Trial counsel testified that he ultimately elected

       to forego this line of questioning for fear of corroborating K.W.’s story. PCR

       Tr. Vol. II p. 84, 103. We owe this strategic decision deferential review. See

       Gibson, 133 N.E.3d at 689. Under that lenient standard, we cannot find

       counsel’s performance deficient.


[16]   Trial counsel’s decision not to present other witnesses also was strategic. The

       post-conviction court found that trial counsel met with and interviewed the

       witnesses Skeens identified. Appealed Order p. 10. Some of these potential

       witnesses, like Skeens’s ex-fiancée and his brother, were of limited usefulness.

       They were not present when the alleged abuse occurred and could not

       contradict directly K.W.’s account. Trial counsel testified:



       Court of Appeals of Indiana | Memorandum Decision 20A-PC-686 | November 30, 2020   Page 8 of 15
               [O]ur trial strategy at the conclusion of the case was that the
               evidence was insufficient for that jury to conclude beyond a
               reasonable doubt if these things happened. . . . had we called
               witnesses or put [Skeens] on . . . the cross examination would’ve
               been a rehashing of all the evidence the jury already heard. . . .
               [The witnesses] really didn’t do anything to be able to challenge
               that child’s testimony because they weren’t there.


       PCR Tr. Vol. III p 78. Deciding not to call these witnesses was not

       unreasonable.


[17]   As for trial counsel’s decision not to call Skeens’s son, J.S., we again defer to

       trial counsel’s strategy. Though J.S. was the only other person in the house

       during the crime, he was not in the room when the sex acts occurred, and he

       was a small child. Trial counsel testified that calling child witnesses is risky

       because “you don’t know exactly what they’re going to say.” PCR Tr. Vol. 3,

       pp. 86-87.


[18]   In the post-conviction hearing, J.S. testified that his testimony would have

       contradicted K.W.’s testimony that Skeens locked the bedroom door to molest

       her uninterrupted. Direct Appeal Tr. Vol. III p. 46. J.S. stated that doors at his

       father’s house were never locked. PCR Tr. Vol. III p. 175. Skeens fails to

       convince us of the utility of J.S.’s testimony. Moreover, counsel’s strategic

       decision not to call the small child as a witness was not unreasonable.

       Therefore, the post-conviction court did not err by finding that trial counsel was

       not ineffective on this basis.




       Court of Appeals of Indiana | Memorandum Decision 20A-PC-686 | November 30, 2020   Page 9 of 15
                               D. Expert Witness Testimony
[19]   Fourth, Skeens argues that trial counsel was ineffective in his pre-trial

       preparation and cross-examination of State’s witnesses Sharon Robison, the

       sexual assault nurse examiner, and Lynn Baker, K.W.’s therapist. Skeens

       argues that both witnesses were undisclosed expert witnesses who relied on

       studies that trial counsel was never provided and did not obtain. Skeens argues

       that trial counsel was deficient because “he failed to move to suppress

       Robison’s testimony after he failed to conduct an adequate investigation before

       trial by not obtaining Robison’s testimony in discovery or through a

       deposition.” Appellant’s Br. p. 40.


[20]   “Failure to interview or depose State’s witnesses does not, in itself, constitute

       ineffective assistance of counsel.” Williams v. State, 724 N.E.2d 1070, 1076 (Ind.

       2000). Skeens must show what additional information would have been

       discovered and how he was prejudiced by its absence. Id.


[21]   Though trial counsel did not depose Robison or receive the studies she

       referenced ahead of trial, he frequently objected to her testimony and subjected

       her to vigorous cross-examination. Appealed Order p. 15, PCR Tr. Vol. III p.

       85. Indeed, trial counsel moved for her testimony to be stricken and for a

       mistrial. PCR Tr. Vol. III p. 64; Direct Appeal Tr. Vol. III p. 84-85. Trial

       counsel testified that he anticipated the substance of Robison’s testimony based

       on her testimony in past sexual assault trials. PCR Tr. Vol. III p. 85. Had trial

       counsel deposed Robison or accessed the studies she referenced in her


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-686 | November 30, 2020   Page 10 of 15
       testimony, his objections and cross-examination likely would have been largely

       the same. This appears true of Baker as well; trial counsel cast doubt on her

       veracity and highlighted inconsistencies in K.W.’s statements to Baker.

       Appealed Order p. 10. We cannot agree with Skeens that trial counsel’s

       performance was deficient in this respect. Therefore, the post-conviction court

       did not err by finding that trial counsel was not ineffective on this basis.


                    E. Bolstering the Prosecution’s Argument
[22]   Fifth and finally, Skeens argues that trial counsel was ineffective for attesting to

       the victim’s veracity, implying Skeens’s guilt. In his closing arguments, trial

       counsel made the following statements:


               There is nothing to corroborate what [K.W.] said. Now, it
               doesn’t mean that you cannot believe her, if you were in a civil
               court, you certainly could. I believe her, it’s more likely than not, but
               clearly under the standard of clear and convincing evidence, or
               probably. But in a criminal court, we’re submitting that as a juror
               you should require some, you should require corroboration to
               exclude any reasonable doubt. . . .


       Direct Appeal Tr. Vol. III p. 162-78 (emphasis added).




       Court of Appeals of Indiana | Memorandum Decision 20A-PC-686 | November 30, 2020   Page 11 of 15
[23]   Assuming that a reasonable attorney would not have made this statement,3 we

       consider whether Skeens was prejudiced. Again, to demonstrate prejudice, the

       defendant must show a reasonable probability that, but for counsel’s errors, the

       result would have been different. Gibson, 133 N.E.3d at 682.


[24]   In this case, the evidence of Skeens’s guilt was so substantial that it is not

       reasonably likely that trial counsel’s ill-advised statement affected the result. A

       child molesting conviction may rest solely on the testimony of the alleged

       victim. Baber v. State, 870 N.E.2d 486, 490 (Ind. Ct. App. 2007). K.W. testified

       extensively to the abuse she suffered. Her testimony was specific and detailed.

       She described how Skeens would remove her clothing and then prop her up on

       the sink to penetrate her vagina with his penis. Direct Appeal Tr. Vol. III p. 18-

       22. She said it “hurt.” Id at 22. She testified that he would place a towel under

       her to “wipe up white stuff that came out,” and that when she used the




       3
        The ambiguity of trial counsel’s statement leads us to assume, without deciding, that it was unreasonable.
       The jury may have understood trial counsel to be saying, “I, Skeens’s defense counsel, believe the victim
       when she says my client molested her, something he vociferously denies.” Just as easily, the jury may have
       understood him to be saying, “You, the jury, may think to yourself: ‘I believe the victim.’”
       The former communication bears some similarity to that in McCoy v. Louisiana, 138 S. Ct. 1500 (2018). In
       McCoy, the United States Supreme Court determined that trial counsel’s formal concession of guilt against
       defendant’s wishes violated defendant’s Sixth Amendment-secured autonomy. In other words, trial counsel
       improperly decided for defendant that defendant would admit guilt. Because defendant’s autonomy was at
       issue, rather than counsel’s competence, the Court did not apply Strickland. Instead, the Court classified the
       error as structural and granted the defendant a new trial without requiring a showing of prejudice. Id. at 1511.
       Unlike ineffective assistance of counsel, abrogating defendant’s autonomy in this manner impugns the
       legitimacy of the entire trial. Id.
       This case is distinguishable. Although trial counsel implied that he disbelieved Skeens, he did not out-and-out
       assert, “[my client] committed these crimes,” as counsel did in McCoy. Id. at 1506. Additionally, conceding
       guilt was not an intentional part of trial counsel’s strategy in this case. Though we strongly urge attorneys to
       avoid this type of statement, trial counsel did not abrogate Skeens’s Sixth Amendment-secured autonomy in
       making it.

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-686 | November 30, 2020                  Page 12 of 15
       bathroom afterward, her “private kind of burned.” Id. at 19, 24. She further

       testified Skeens put his tongue on her vagina, and it felt “[w]et” and “[w]eird.”
Id. at 28. She said that he would use his fingers to “rub” her vagina and “the

       part where she goes potty” in “circles.” Id. at 31-32. She said that sometimes he

       would make her “put his private in [her] mouth.” Id. at 34. She described how

       his penis looked, and how it felt. Id. at 37, 40. She testified she was scared to tell

       anyone. Id. at 45. K.W.’s counselor reported that K.W. was in “emotional

       pain.” Id. at 131. K.W.’s mom said K.W. suffered from frequent nightmares

       and bedwetting. Direct Appeal Tr. Vol. II p. 234.


[25]   In closing, trial counsel repeatedly emphasized that the State had not proved

       Skeens guilty beyond a reasonable doubt. Id. at 161-180. Reasonable doubt—

       not the compelling nature of K.W.’s testimony—was the focus of trial counsel’s

       argument. Skeens has not shown a reasonable probability that but for counsel’s

       isolated ambiguous sentence in an eleven-page closing argument, the outcome

       would have been different.


                                       II. Appellate Counsel
[26]   Skeens argues that appellate counsel was ineffective for: (1) failing to raise

       issues preserved at trial and (2) failing to pursue an early post-conviction

       proceeding. In evaluating whether appellate counsel was ineffective, we apply

       the same two-part Strickland test: (1) whether counsel was deficient and (2)

       whether that deficiency prejudiced the accused. Hollowell v. State, 19 N.E.3d
263, 269 (Ind. 2014). When appellants argue that appellate counsel was


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-686 | November 30, 2020   Page 13 of 15
       ineffective for failing to raise issues, we further consider whether the unraised

       issues were “significant and obvious upon the face of the record.” Bieghler v.

       State, 690 N.E.2d 188, 194 (Ind. 1997). If so, we then compare those issues

       to those actually raised by counsel, only finding deficient performance when

       “ignored issues are clearly stronger than those presented.” Id.

[27]   Skeens first argues that appellate counsel on direct appeal was ineffective for

       omitting certain arguments. Though he lists alternate bases for appeal, Skeens

       neglects to identify which of those appellate counsel should have pursued, let

       alone what the arguments might be. In fact, appellate counsel aptly identified

       an error which convinced this Court to reduce Skeens’s sentence by half—from

       187 to 90 years. Skeens, No. 35A05-909-CR-515. Given Skeens’s failure to

       explore the arguments he believes should have been made and counsel’s actual

       success on direct appeal, we find the post-conviction court did not err by finding

       that appellate counsel was ineffective on this basis.


[28]   Second, Skeens argues that appellate counsel’s decision not to pursue a

       Davis/Hatton procedure was unreasonable. The Davis/Hatton procedure is a tool

       used in rare instances to allow defendants to pursue post-conviction relief prior

       to direct appeal. Davis v. State, 267 Ind. 152, 368 N.E.2d 1149 (Ind. 1977);

       Hatton v. State, 626 N.E.2d 442 (Ind. 1993). Skeens implies that this unusual

       relief was the only reasonable course of action because early development of the

       record prior to direct appeal would have changed the outcome of the case. Had

       Skeens pursued a petition for post-conviction relief at an earlier stage, we have

       no reason to believe that his arguments—which we have addressed herein—
       Court of Appeals of Indiana | Memorandum Decision 20A-PC-686 | November 30, 2020   Page 14 of 15
       would have been any more successful than they are now. The post-conviction

       court did not err by finding that appellate counsel was not ineffective for failing

       to pursue or to advise Skeens concerning the Davis/Hatton procedure.


[29]   The judgment of the post-conviction court is affirmed.


       Bailey, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-PC-686 | November 30, 2020   Page 15 of 15